internal_revenue_service number release date index number --------------------- ---------------------------- ------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc intl b02 plr-130837-12 date date ty ------- ty ------- legend shareholder ------------------------- ein ---------------- general_partner ---------------------------- managing member ------------------------- previous managing member --------------------------- fc ------------------------------------------------ state ------------- country -------- date ---------------------- date ------------------ year ------- year ------- year ------- year ------- accounting firm -------------------- dear -------------------------- this is in response to a letter dated date submitted by your authorized representative that requested the consent of the commissioner of the internal revenue plr-130837-12 service commissioner for shareholder to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code and sec_1_1295-3 with respect to shareholder’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of shareholder by its authorized representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts shareholder is a limited_partnership organized under the laws of state shareholder is a family office investment fund whose objective is to achieve long-term capital growth primarily through investing in publicly-traded equity securities of u s -domiciled and listed operating companies and less frequently in operating companies domiciled and listed outside of the united_states managing member is the managing member of general_partner the general_partner of shareholder and participates in managing the fund’s investments managing member became the managing member on date when previous managing member retired from shareholder’s inception until date previous managing member was the managing member of shareholder during year shareholder first invested in fc an entity organized under the laws of country that was treated as a corporation for federal tax purposes shareholder acquired an additional interest in fc during year subsequently shareholder disposed of its entire_interest in fc and no longer owns any interest in fc since year shareholder has employed accounting firm to provide tax_advice and to prepare its tax returns as well as to perform shareholder’s annual audit accounting firm is a national and renowned public accounting firm that has significant expertise in both u s and international tax matters as part of its audit and its annual tax-related responsibilities accounting firm performs an annual pfic analysis for each foreign investment shareholder makes accounting firm’s procedures for identifying potential pfics within shareholder’s portfolio include screening for shareholder’s foreign investments in the list of foreign companies believed to be pfics according to an annual survey conducted by a third party as well as in accounting firm’s internally generated and maintained database of possible pfics for each foreign investment that does not appear on the survey list or in accounting firm’s database accounting firm investigates the nature of the business to determine whether it may be a pfic accounting firm has never solicited shareholder’s direct help in identifying pfics and thus has never instructed shareholder on how to identify them additionally accounting firm has never discussed with shareholder the tax consequences of owning a pfic or plr-130837-12 of the availability of making a qef election prior to year when the issue with respect to fc was discovered shareholder provided accounting firm with a significant amount of information on fc including fc’s audited financials accounting firm also had direct access to communicate with the chief financial officer cfo of fc in connection with its tax and financial_accounting audit of shareholder notwithstanding its knowledge of the fc investment its possession of fc’s financial reports and its access to fc’s cfo accounting firm failed to identify fc as a pfic and therefore failed to advise shareholder of the availability of a qef election with respect to shareholder’s investment in fc on date managing member received an email from fc’s investor relations department concerning fc’s pfic status the email included as an attachment an opinion letter from an accounting firm stating the accounting firm’s conclusion that fc was a pfic for the year taxable_year after receiving this email managing member discovered that the accounting firm also had concluded that fc was a pfic for the year taxable_year managing member and shareholder were not aware of the accounting firm’s conclusion as to the pfic status of fc for any year until date shareholder has submitted affidavits under penalties of perjury that describe the events that led to its failure to make a qef election with respect to fc by the election due_date including the role of accounting firm shareholder also submitted an affidavit from accounting firm which describes accounting firm’s engagement and responsibilities and the advice concerning the tax treatment of fc that it provided to shareholder in addition shareholder submitted the pfic annual information statements described in sec_1_1295-1 for fc for taxable years year through year which provide that fc did not have any earnings_and_profits for year through year shareholder represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue ruling requested shareholder requests the consent of the commissioner to make a retroactive qef election with respect to fc for year under sec_1_1295-3 law sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed plr-130837-12 by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with shareholder’s ruling_request we conclude that shareholder has satisfied sec_1_1295-3 accordingly consent is granted to shareholder to make a retroactive qef election with respect to fc for year provided that shareholder complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election plr-130837-12 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffery g mitchell branch chief branch international cc
